Citation Nr: 1307833	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  07-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from January 1956 to February 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of that hearing is of record.  

In October 2009 and July 2011, the Veteran's claim was remanded by the Board for additional development.  Following the completion of the development requested in the Board's most recent remand, the RO continued the denial of the Veteran's claim and issued a supplemental statement of the case (SSOC) in March 2012.  The Veteran's claim has since been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his application for VA benefits received in July 2005, the Veteran identified receiving treatment for his bilateral hearing loss at the VA Medical Center (VAMC) in Gainesville, Florida.  In October 2005 and March 2006 statements, the Veteran reported having received treatment at the Lake City (Florida) and Gainesville VAMCs.  

The Board notes that a reference to a July 2005 VA Gainesville outpatient treatment record (audiology consult note) was noted in the April 2006 rating decision on appeal, an April 2007 statement of the case (SOC), as well as in a report of December 2009 VA audiological examination.  Thereafter, in the above noted March 2012 SSOC, the RO referenced review of VAMC Gainesville "medical" records dated from August 29, 2009 to February 28, 2012.  

The Board's review of the claims file, to include the Veteran's Virtual VA electronic file, reflects only the July 2005 VA audiology consult note.  No other VA treatment records, to include those noted as reviewed by the RO in the March 2012 SSOC, are associated with the Veteran's claims file.  As the Veteran's VA treatment records are relevant evidence and are currently unavailable for review, regrettably, the Veteran's claim on appeal must be remanded to allow the RO to associate with the claims file those identified VA treatment records, to include any VA treatment records dated subsequent to February 2012.  

In addition, in an April 2006 RO memo regarding a formal finding of the unavailability of the Veteran's service records, the RO referenced an email response from the Records Management Center (RMC) regarding its search for the Veteran's service treatment records (STRs).  Additionally, the RO referenced that the "142nd Transportation Command" had sent what records were in their possession, and also referenced an Army Reserve Personnel Command (ARPC) response to a request by the RO for any available STRs.  Otherwise, the April 2006 RO memo referenced that, "Veteran wrote to our office on November 11, 2006 and he indicated that he has no [STRs] in his possession."  

With respect to the above April 2006 memo, the Board notes that a review of the claims file and Virtual VA does not reflect any of the noted documents, to include any records from the 142nd Transportation Command.  Furthermore, the Board finds puzzling that the April 2006 memo references a future November 2006 letter from the Veteran, and that as the Veteran has been identified as serving in the United States Air Force, the ARPC was reportedly contacted.  

Here, it appears to the Board that the RO's efforts in the present case to obtain the Veteran's service records, as noted in the April 2006 memo, have not been accurately reported.  In light of this Remand for the development above, a review should be undertaken of the April 2006 memo to clarify the noted actions listed.  If the actions taken in the present case have been incorrectly reported, the RO should undertake an additional formal finding as to whether the Veteran's service records are unavailable for review and the steps taken by the RO to obtain the records.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's VA treatment records from the North Florida/South Georgia Veteran's Health System (VHS) dated since July 2005.  

2.  The RO should review the April 2006 memo concerning the unavailability of the Veteran's service records.  If the actions/efforts noted in the memo are incorrect, then an additional formal finding should be untaken as to whether the Veteran's service records are unavailable for review and the steps taken by the RO to obtain the records.  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue on appeal, as is listed on the title page of this Remand.  If the benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. Markey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


